Cite as 2018 Ark. 373
                  SUPREME COURT OF ARKANSAS.
                                       No.   CV-18-405


JAMES E. WHITNEY                                Opinion Delivered   December 20, 2018
                              APPELLANT
                                                PRO SE NOTICE AND ADVISEMENT
V.                                              (MOTION TO FILE NONCONFORMING
                                                BRIEF)
JAMES CRUCE, DONALD COMPTON,                    [LINCOLN COUNTY CIRCUIT COURT,
CLAUDIA M. HARRIS, KEITH                        NO. 40CV-17-117]
WADDLE, RANDALL WATSON,
RAYMOND NAYLOR, AND WENDY
KELLEY, DIRECTOR, ARKANSAS       APPEAL DISMISSED; MOTION MOOT.
DEPARTMENT OF CORRECTION
                       APPELLEES

                               JOHN DAN KEMP, Chief Justice

       Appellant James E. Whitney appeals the circuit court’s denial of his motion for

reconsideration of an order that set a partial filing fee of twenty dollars with respect to

Whitney’s pro se civil complaint in tort against seven persons. Now before us is Whitney’s

motion, entitled “Notice and Advisement,” in which he seeks leave to file a brief on appeal

that does not conform to the rules of this court. Because we find that it is clear from the

record that the circuit court did not err when it denied the motion for reconsideration, we

dismiss the appeal. The motion to file a nonconforming brief is moot.

       The order setting the initial filing fee was entered on October 24, 2017. Whitney

did not file his request for reconsideration until March 28, 2018. The circuit court denied

the request because it was not timely filed pursuant to Rule 60(a) of the Arkansas Rules of

Civil Procedure (2017). Rule 60(a) allows a party to an action to file a motion for the court
to modify or vacate a judgment, order, or decree in a civil action to correct errors or

mistakes or to prevent the miscarriage of justice. Gonder v. Kelley, 2017 Ark. 239, reh’g

denied (Sept. 14, 2017). The motion must be filed within ninety days of the date the

judgment, order, or decree had been entered, unless the error was a clerical error that may

be corrected at any time under Rule 60(b). Id. A true clerical error is “essentially one that

arises not from an exercise of the court’s judicial discretion but from a mistake on the part

of its officers (or perhaps someone else).” Francis v. Protective Life Ins. Co., 371 Ark. 285,

293, 265 S.W.3d 117, 123 (2007).

       Whitney did not ask for reconsideration of the October 24, 2017 order until 155

days after the order had been entered. His motion fell under that part of Rule 60 that

allows a court to correct or modify an order to prevent a miscarriage of justice.

Accordingly, Whitney’s motion was untimely, and the circuit court was not wrong to deny

it.

       Appeal dismissed; motion moot.

       HART, J., dissents.

       JOSEPHINE LINKER HART, Justice, dissenting. I dissent, as I do not believe this

court has jurisdiction over the matter presently before it. This is an appeal from an entirely

civil case with relatively simple issues, featuring no element that would invoke this court’s

jurisdiction. This matter should be before the Arkansas Court of Appeals. See Ark. Sup.

Ct. R. 1-2.



                                               2